***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 MALKIE WIEDERMAN v. ISSAC HALPERT ET AL.
               (SC 20066)
           Robinson, C. J., and Palmer, McDonald, D’Auria,
                   Mullins, Kahn and Ecker, Js.*
   Argued December 20, 2018—officially released December 17, 2019

                         Procedural History

   Action to recover damages for, inter alia, breach of
fiduciary duty, and for other relief, brought to the Supe-
rior Court in the judicial district of Waterbury, where
the named defendant et al. filed a counterclaim; there-
after, the action was withdrawn as against the defen-
dant Judah Liberman; subsequently, the defendant 58
North Walnut, LLC, et al. were defaulted for failure to
appear; thereafter, the named defendant et al. were
defaulted for failure to appear at a trial management
conference; subsequently, following a hearing in dam-
ages, the court, Brazzel-Massaro, J., rendered judgment
for the plaintiff, and the named defendant et al. appealed
to the Appellate Court, DiPentima, C. J., and Sheldon
and Mihalakos, Js., which reversed in part the trial
court’s judgment and vacated the award of punitive
damages, and the named defendant et al., on the grant-
ing of certification, appealed to this court. Appeal dis-
missed.
  Kerry M. Wisser, with whom, on the brief, was Sarah
Black Lingenheld, for the appellants (named defendant
et al.).
  Taryn D. Martin, with whom, on the brief, was Robert
A. Ziegler, for the appellee (plaintiff).
                                  Opinion

   PER CURIAM. The plaintiff, Malkie Wiederman, com-
menced this action arising out of a real estate invest-
ment agreement with the defendants Issac Halpert and
Marsha Halpert,1 seeking, inter alia, to recover damages
for breach of fiduciary duty, fraud, conversion, and
violations of the Connecticut Unfair Trade Practices
Act (CUTPA), General Statutes § 42-110a et seq. After
the trial court rendered a judgment of default against the
defendants for failing to appear at a trial management
conference, it held a hearing to determine damages. On
the basis of the evidence presented by the plaintiff at
that hearing, at which the defendants also failed to
appear, the trial court awarded the plaintiff $600,892.58
in compensatory and punitive damages, attorney’s fees
and costs. Thereafter, the defendants moved to open
the judgment rendered against them and to enjoin the
plaintiff from enforcing it. The trial court, noting both
that the defendants received multiple notices to new
and old addresses and that Issac Halpert failed to appear
and to testify at the hearing on damages despite being
personally served by subpoena, denied their motion.
The defendants then appealed from the trial court’s
denial of their motion to open, claiming, inter alia, that
the trial court lacked subject matter jurisdiction over
the plaintiff’s claims because the alleged injuries sus-
tained by her were derivative of the harm suffered by
the limited liability companies of which she and the
defendants were members, and, as such, the plaintiff
lacked standing to recover directly. See Wiederman v.
Halpert, 178 Conn. App. 783, 793, 176 A.3d 1242 (2017).
The Appellate Court rejected the defendants’ claim,
concluding that, because the plaintiff sufficiently
alleged an injury that was separate and distinct from
that suffered by the limited liability companies2—as she
alleged, among other things, that the defendants forged
her signature on certain financial documents3—the trial
court had properly exercised subject matter jurisdiction
over her direct claims. See id., 797–98. We granted the
defendants’ petition for certification to appeal, limited
to the following issue: ‘‘Did the Appellate Court properly
uphold the determination of the trial court that the
plaintiff had standing to sue?’’ Wiederman v. Halpert,
328 Conn. 906, 177 A.3d 1161 (2018).
   After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties,
we have determined that the appeal in this case should
be dismissed on the ground that certification was
improvidently granted.
   The appeal is dismissed.
  * This case originally was scheduled to be argued before a panel of this
court consisting of Chief Justice Robinson and Justices Palmer, McDonald,
D’Auria, Mullins, Kahn and Ecker. Although Justice Palmer was not present
when the case was argued before the court, he has read the briefs and
appendices, and listened to a recording of oral argument prior to participat-
ing in this decision.
    1
      The operative complaint also named several other defendants; they are
not parties to this appeal. See Wiederman v. Halpert, 178 Conn. App. 783,
785 n.1, 176 A.3d 1242 (2017). All references herein to the defendants are
to Issac Halpert and Marsha Halpert.
    2
      We have explained that, ‘‘where an injury sustained to a [shareholder]
. . . is peculiar to him alone, and does not fall alike upon other shareholders,
the shareholder has an individual cause of action.’’ Yanow v. Teal Industries,
Inc., 178 Conn. 262, 282 n.9, 422 A.2d 311 (1979). Consequently, we observe
that the circumstances in this case differ from the situation in which a
member of a closely held limited liability company attempts to bring other-
wise derivative claims in a direct action. See Saunders v. Briner, 334 Conn.
      ,    ,    A.3d      (2019) (adopting rule permitting trial courts to treat
otherwise derivative claims in direct action when brought by sole member
of limited liability company if it finds that certain criteria are met).
    3
      We observe that the plaintiff introduced evidence at the hearing in dam-
ages that, through forging her signature on various documents, the defen-
dants created a situation in which the plaintiff, rather than the limited
liability companies, was held personally liable to repay refinance debt on
at least two of the development properties. The trial court found that ‘‘[t]he
exhibits provide[d] abundant support for damages as to [several counts
including] count . . . four,’’ which alleged forged financing documents.